F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 13 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    NAN H. PARRISH,

                Plaintiff-Appellant,

    v.                                                   No. 99-1337
                                                     (D.C. No. 98-M-858)
    KENNETH S. APFEL, Commissioner,                       (D. Colo.)
    Social Security Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before BALDOCK , McKAY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Nan H. Parrish appeals from the     district court ’s order affirming

the decision of the Commissioner denying her application for disability benefits

under Title II of the Social Security Act. Our jurisdiction over this appeal arises

under 28 U.S.C. § 1291.

       Agency regulations establish a five-step sequential analysis to evaluate

disability claims.   See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988)

(describing five steps in detail). Here, the administrative law judge (ALJ)

reached step five of the analysis, determining that claimant could perform jobs

which exist in significant numbers in the national economy. We review the

agency’s decision under a deferential standard, determining only whether the

decision is supported by substantial evidence in the record as a whole and whether

the correct legal standards were applied.    See Castellano v. Secretary of Health &

Human Servs. , 26 F.3d 1027, 1028 (10th Cir. 1994).

       The ALJ held a hearing at which a vocational expert (VE) testified that

claimant was capable of performing certain jobs. On appeal, as before the      district

court , claimant complains that the job descriptions the VE used do not relate to

those contained in the Dictionary of Occupational Titles (DOT) and that similarly-

titled jobs listed in the DOT do not match claimant’s residual functional capacity,

skill level and nonexertional limitations. While claimant does not cite to this

court’s opinion in Haddock v. Apfel , 196 F.3d 1084 (10th Cir. 1999), we conclude


                                            -2-
that Haddock controls here. “We hold that before an ALJ may rely on expert

vocational evidence as substantial evidence to support a determination of

nondisability, the ALJ must ask the expert how his or her testimony as to the

exertional requirement of identified jobs corresponds with the Dictionary of

Occupational Titles, and elicit a reasonable explanation for any discrepancy on

this point.” Id. at 1087. It is clear from our review of the record on appeal that

this process did not take place at claimant’s hearing. Therefore, the correct legal

standards were not applied and we reverse.

       Accordingly, we need not address the balance of claimant’s arguments on

appeal, although we note that several of them were not presented to the       district

court and therefore were not preserved for appeal.       See Okland Oil Co. v. Conoco

Inc. , 144 F.3d 1308, 1314 n.4 (10th Cir. 1998).

       REVERSED and REMANDED to the               district court with instructions to

remand the case to the agency for further proceedings in light of      Haddock .



                                                         Entered for the Court



                                                         Mary Beck Briscoe
                                                         Circuit Judge




                                            -3-